The Honorable Christopher M. Alston j
I--:_\‘

United States Bankruptcv Court W¢¢%M= Blsirfe¥ of Wss:z' agree
700 Stewart Srreer #6301 n S”""" “"`

Seattle, WA 98101 JAN .° 2 2019
Western District of Washington Case No. 16-11767-CMA °'¥TH§S BMKR%§dm clE§K m

Re: Northwest 'I`erritorial Mint

lanuarv14, 2019

Dear Honorable lodge Alston,

I, as a creditor, Will attempt to make this as brief as possible since von are alreadyr aware of the details
surrounding this case.

There is seemingly incontrovertible proof that bankruptcy fraud occurred, but at a recent hearing the
Trustee says “I believe {Wagner]”, the Trustee’s attorney told you “this did not happen”, the UCC’s attorney
took no action, and the U.S. Trustee’s office said it has taken Whatever action (if anY) it Will take. Where is
the voice for the creditors?

Before these professionals are paid, I Would like to see them look into a few matters including: 1) Sierra
Mint taking over many of NW Territorial Mint assets which may well have caused NWTM to shut down,
2) explain Why the Trustee Would allow a $240]'5( loss due to a single uninsured package, 3) and Why did
the Trustee ship $80,000 of cash uninsured after losing a $240K uninsured package

Needless to sayl oppose the Fee Applications for Compensation until these professionals perform like
professionals

Sincerely,

David Dougherty

CaSe 16-11767-CMA DOC 1992 Filed 01/22/19 Ent. 01/22/19 14241:01 Pg. 1 Of 2

rif }<t? _~?75££

9

`:9':"-;1';/:.

¢'

   

 

s \
' x ~.

 

 

C&Se 16-11767-CMA DOC 1_992 . Filed 01/22/19l

2§‘Q:.

/_-')/

359 93

.?*'

1

n .
,-°>?

51
'L §

 

 

 

Ent. 01/22/19 14241:01 PQ. 2 Of 2

 

